Opinion by
Ector, P. J.
§ 685. Defective service of citation in justice’s court cannot be availed of after appearance. Where the parties appeared in justice’s court, waived a jury, and submitted the matters in controversy to the court, held, on appeal, that objections to the service of citation cannot avail defendants after the trial. The defendants were in court for all purposes of a trial.
Art. 4926, Pas. Dig., makes railroads liable for the value of all stock killed or injured by their trains.
§ 686. Assessment of ten per cent, damages. Art. 6349, Pas. Dig., passed by the twelfth legislature, was superseded by the act of the fifteenth legislature, p. 154, organizing justices’ courts. Under this last law the presr ent case originated. There is no provision in it, nor in the act organizing the county court and defining its jurisdiction, which authorizes the imposition of ten per cent, damages. The county court, being a court of-limited jurisdiction, cannot exceed the powers granted it by law, organic or statutory.
Reversed and remanded.